Citation Nr: 1536101	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-37 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to March 1956.
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO).

The claim for service connection for PTSD has been recharacterized by the Board as indicated on the title page of this decision light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently incarcerated.  The Court of Appeals for Veterans Claims has advised that those who adjudicate claims of incarcerated veterans should be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).

In November 2013 the Veteran submitted a brief letter from the Veteran's treating clinician, Dr. T., to the RO, verifying that he was providing mental health treatment to the Veteran on an ongoing basis at the facility at which the Veteran is incarcerated.  
The AOJ has twice requested records of the Veteran's treatment for PTSD from the facility at which he is incarcerated, in February 2014 and March 2014, but apparently has not received a response from the institution.  

Received into the claims file in December 2014, after issuance of the August 2014 Statement of the Case in this matter, was a copy of a request from the Veteran, directly through his incarcerating institution's administration, for his medical records.  He asked that his medical records be sent to the RO or to his then-representative before VA.  A registered nurse at the incarcerating  institution advised him in writing that the facility would have to send a request for the records and then he would be called down to sign an authorization for release of the records.  The AOJ should seek to determine the status of his request for his medical records from the facility and seek to assist him in obtaining them.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, on remand, the AOJ should contact the institution at which the Veteran is incarcerated in order to determine the most appropriate channel for obtaining his medical treatment records.  The AOJ should make further attempts to obtain the treatment records, whether directly through Dr. T. (the clinician who wrote a note to the RO in November 2013 to corroborate that he had been providing mental health treatment for the Veteran), and/or through the facility at which the Veteran resides, as appropriate.  See 38 U.S.C.A. § 5103A(a)-(c); Bolton, 8 Vet. App.at 185.

Also, in correspondence dated in November 2013, the Veteran expressed interest in Disabled American Veterans assisting him with his claim, although he was represented before VA by another organization at the time.  Since that time, the Veteran's then-representative has withdrawn from its representation of him, and the Veteran is now unrepresented before VA.  The Veteran should be advised of the process by which he may seek a new representative.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Advise the Veteran of the process by which he may seek a representative to assist him with his claims before VA, and assist him in obtaining such a representative if he desires one.  

2. Ask the Veteran about the status of his request to his incarcerating facility for his medical records to be sent to VA, as reflected in a document received into the claims file in December 2014.  A registered nurse at the incarcerating  institution advised him in writing that the facility would have to send a request for the records and then he would be called down to sign an authorization for release of the records.  The AOJ should seek to determine the status of his request for his medical records from the facility and seek to assist him in obtaining them.

3. Contact the facility at which the Veteran resides and seek to determine the appropriate method of obtaining the Veteran's medical records.  After obtaining any necessary authorization for release of medical records through the Veteran, make further attempts to obtain the medical records directly through Dr. T., the clinician who wrote a  note to the RO in November 2013 to corroborate that he had been providing treatment for the Veteran, and/or through the facility at which the Veteran resides, as appropriate.

4.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.  If the medical records from the facility at which he resides are received, this should include determining whether a new VA examination or an addendum VA medical opinion is required to address whether the Veteran has a current psychiatric disorder, and if so, whether it is related to service. 

5.  Readjudicate the issue on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the appellant until he is otherwise notified by the AOJ.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


